DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/12/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/13/21, 3/9/21, 12/29/20, 7/15/20, 7/2/20, 3/9/20 and 2/20/20  is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 4/12/21 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 4/12/21 with respect to claims 1-20 has been considered but are not persuasive.

Applicant argued in page 9-10 that prior art do not teach any signaled depth values being indicated in any relation to the quantized geometry channels. 


Applicant argued in page 9-10 that Schwartz is silent as to quantized geometry channels being added to signaled depth values. Examiner disagree on this because this limitation has not been originally claimed.
	
	Applicant argued in page 10 that prior art do not teach	there is no showing that the depth values are relative to a quantized depth value. Examiner disagree on this because Schwarz [0121] FIG. 6b illustrates inpainting, where sparsity in the original texture and depth projections (left) are reduced by [relative depth] inpainting or filtering (right). Schwarz [0037] FIGS. 3a and 3b - a prediction error signal (D.sup.n); a reconstructed prediction error signal (D′.sup.n); a preliminary reconstructed image (I′.sup.n); a final reconstructed image (R′.sup.n); a transform (T) and inverse transform 

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	Applicant argument is not commensurate with claim language.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Pub. No. 20200244993 A1), in view of Joshi (U.S. Pub. No. 20190304139 A1).

Regarding to claim 1, 12 and 16:

1. Schwarz teach a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: (Schwarz [0005] various aspects of the invention include a method, an apparatus (an encoder and a decoder), a system and a computer readable medium comprising a computer program or a signal stored therein, which are characterized by what is stated in the independent claims)
generate, for a point cloud, (Schwarz [0062] in a point cloud based scene model or object model, points may be represented with any floating point coordinates. A quantized point cloud may be used to reduce the amount of data, whereby the coordinate values of the point cloud are represented e.g. with 10-bit, 12-bit or 16-bit integers) one or more projected geometry patch images and attribute patch images; (Schwarz [0109] FIGS. 6a and 6b show a projection of a source volume to a projection surface, and inpainting of a sparse projection. FIG. 6a, these projection surface geometries may be “unfolded” onto 2D planes (two planes per projected source volume: one for texture TP1 [attribute patch], one for depth GP1 [geometry patch]), which may then be encoded using standard 2D video compression technologies)
pack the generated one or more projected geometry patch images and attribute patch images into one or more image frames, (Schwarz [0114] A constituent 
frame of a frame-packed picture that may also comprise texture picture(s) and/or geometry picture(s))
wherein depth values (Schwarz [0091] relevant data to create real world geometry 
data from the decoded (quantised) geometry channel(s), e.g. quantisation method, 
for points of the point cloud are signaled in the packed geometry patch images relative (Schwarz [0121] FIG. 6b illustrates inpainting, where sparsity in the original texture and depth projections (left) are reduced by [relative depth] inpainting or filtering (right). [0037] FIGS. 3a and 3b - a prediction error signal (D.sup.n); a reconstructed prediction error signal (D′.sup.n); a preliminary reconstructed image (I′.sup.n); a final reconstructed image (R′.sup.n); a transform (T) and inverse transform (T.sup.−1); a quantization (Q) and inverse quantization (Q.sup.−1). Error signals are relative image) to a separately signaled (Schwarz Fig. 6b) quantized minimum depth (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units) for each respective patch corresponding to one of the one or more packed geometry patch images; (Schwarz [0121] FIG. 6b the specific depth value or the specific depth value range may be pre-defined for example in a standard, or the specific depth value or the specific depth value range may be encoded into or along the bitstream and/or may be decoded from or along the bitstream. Additional 3D filtering may be applied to remove unnecessary points and to close surface holes due to points missing from the projection. For example, excess points co-locating in the same position in a quantized grid or close by in floating point values may be removed. Colour values of neighbouring points may be averaged)

encode the one or more image frames. (Schwarz [0066] such depth data may be represented as a depth picture, and similarly to the texture picture, such geometry 
picture (in this example, depth picture) may be encoded and decoded with a video codec. [0121] FIG. 6b illustrates inpainting, where sparsity in the original texture and depth projections (left) are reduced by inpainting or filtering (right). The 3D to 2D projections may cause sparse data OT1, OG1 in the projection pictures TP1, GP1, and such data is challenging to encode efficiently. The sparsity may be reduced by choosing appropriate geometry e.g. by rate distortion decision. The geometry choice affects the number of missing pixels and this may be used as a criterion for choosing the geometry. The remaining sparse values may be inpainted, that is, values may be created for such pixels by using values of the surrounding pixels through interpolation and/or filtering to obtain inpainted texture picture ITP1 and geometry picture IGP1. Such inpainted values IT1, IG1 would create new 3D points in the reconstruction, but these would lie on the object surface and thus they don't pose a problem)

Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units. Schwarz do not explicitly teach wherein, for a given one of the geometry patch images, full signaled depth values for the points of the point cloud included in the given geometry patch image correspond to the separately signaled quantized minimum depth for the given geometry patch image added to signaled depth values included in a given one of the packed image frames comprising the given geometry patch image: and

However Joshi teach wherein, for a given one of the geometry patch images, (Joshi Fig. 5B [0084] FIG. 5B illustrates the encoder 510 which receives a 3D point cloud 512 and generates a compressed bitstream 532. The encoder 510 includes a patch generator 514, a frame packing 516, various frames (such as one or more geometry frames 518, one or more texture frames 520, and one or more occupancy map frames 522), an encoding engine 524, a decompression engine 526, a frame generator 528, and a multiplexer 530) full signaled depth values for the points of the point cloud included in the given geometry patch image correspond to the separately signaled quantized minimum depth for the given geometry patch image (Joshi [0120] FIG. 7 illustrates certain quantization parameter for all-intra configuration 710 and random access configuration 720, various changes can be made to FIG. 7. For example, different quantization parameters can be used when encoding and decoding the depth images D.sub.0 and D.sub.2) added to signaled depth values included in a given one of the packed image frames comprising the given geometry patch image: and (Joshi [0101] Equation (2) below illustrates generating the depth image D.sub.2, which represents the difference between the depth images D.sub.0 and D.sub.1. D.sub.2(r,c)=D.sub.1(r,c)−D.sub.0(r,c)  (2) Fig. 5B [0116] if quantization parameter of 30 for the first D.sub.0 frame and a quantization parameter of 31 for the reminder of the D.sub.0 frames, then a quantization parameter of 32 can be used for all of the D.sub.2 frames. As before, if hierarchical coding is used, the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schwarz, further incorporating Joshi in video/camera technology. One would be motivated to do so, to incorporate wherein, for a given one of the geometry patch images, full signaled depth values for the points of the point cloud included in the given geometry patch image correspond to the separately signaled quantized minimum depth for the given geometry patch image added to signaled depth values included in a given one of the packed image frames comprising the given geometry patch image. This functionality will improve efficiency.

Regarding to claim 2 and 18:

2. Schwarz teach the non-transitory computer-readable medium of claim 1, wherein the program instructions, when executed on the one or more processors, cause the one or more processors to: determine a minimum depth (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units) for respective ones of the geometry patch images, wherein respective points included in the respective geometry patch images each have an associated depth value, (Schwarz [0109] FIGS. 6a and 6b show a projection of a source volume to a projection surface, and in painting of a sparse projection. FIG. 6a, these projection surface geometries may be “unfolded” onto 2D planes (two planes per projected source volume: one for texture TP1 [attribute patch], one for depth GP1 [geometry patch]), which may then be encoded using standard 2D video compression technologies) and wherein the minimum depth for a given geometry patch image is a minimum depth value of a point in the given geometry patch image that has a minimum depth as compared to depth values of other points included in the given geometry patch image. (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units)

Regarding to claim 10:

10. Schwarz teach The non-transitory computer-readable medium of claim 1, wherein the program instructions cause the one or more processors to: determine a maximum depth for respective ones of the geometry patch images, (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units) wherein respective points included in the respective geometry patch images each have an associated depth value, (Schwarz [0051] FIGS. 5a, 5b and 5c illustrate projection of source volumes in a digital scene model SCE and parts of an object model OBJ1, OBJ2, OBJ3, BG4 to projection surfaces S1, S2, S3, S4, as well as determining depth information for the purpose of encoding volumetric video. [0066] depth data is formed such that the distance from the originating geometry primitive such as a point to the projection surface is determined for the pixels. Such depth data may be represented as a depth picture, and similarly to the texture picture, such geometry picture (in this example, depth picture) may be encoded and decoded with a video codec) and wherein the maximum depth for a given respective geometry patch image is a maximum depth value of a point in the given respective geometry patch image that has a maximum depth (Schwarz  [0091] relevant data to create real-world geometry data from the decoded (quantised) geometry channel(s), e.g. quantisation method, depth ranges, bit depth, etc. may be signaled. [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units) as compared to depth values of other points included in the respective given geometry patch image. (Schwarz [0020] FIGS. 5a, 5b and 5c illustrate projection of source volumes in a scene and parts of an object to projection surfaces, as well as determining depth information)


Claims 3-5, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Pub. No. 20200244993 A1), in view of Joshi (U.S. Pub. No. 20190304139 A1), further in view of Lasserre (U.S. Pub. No. 20190108655 A1).

Regarding to claim 3 and 19:

3. Schwarz teach the non-transitory computer-readable medium of claim 2, wherein the program instructions, when executed on the one or more processors, cause the one or more processors to: quantize the determined minimum depths such that minimum depths having depth values in a value interval are assigned a quantized minimum depth corresponding to the value interval. (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units)

Schwarz do not explicitly teach common quantized depth.

However Lasserre teach common quantized depth. (Lasserre teach [0068] a block with the lowest interest value being encoded with the highest quantization parameter allowed by the codec and a block with the highest interest value being encoded with the global quantization [common quantized] parameter for example) 


Regarding to claim 4:

4. Schwarz teach the non-transitory computer-readable medium of claim 3, wherein the program instructions, cause the one or more processors to: bitdepth used for signaling the depth values of the points of the geometry patch images and attribute values of the attribute patch images. (Schwarz [0121] FIG. 6b the specific depth value or the specific depth value range may be pre-defined for example in a standard, or the specific depth value or the specific depth value range may be encoded into or along the bitstream and/or may be decoded from or along the bitstream. Additional 3D filtering may be applied to remove unnecessary points and to close surface holes due to points missing from the projection. For example, excess points co-locating in the same position in a quantized grid or close by in floating point values may be removed. Colour values of neighbouring points may be averaged)

Schwarz do not explicitly teach signal the quantized determined minimum depths using a bitdepth that is less than a bitdepth used for signaling the depth values.

However Lasserre teach signal the quantized determined minimum depths using a bitdepth that is less than a bitdepth used for signaling the depth values. (Lasserre [0068] if the codec used for encoding the second image allow an adaptive encoding of a block by using a local quantization parameter (so-called localQP as in the standard h264/AVC or h265/HEVC), a local parametrization parameter may be determined associated with a block according to the interest value of the block. For instance, the quantization parameter may be inversely proportional to the interest value, a block with the lowest interest value being encoded with the highest quantization parameter allowed by the codec and a block with the highest interest value being encoded with the global quantization parameter for example) 

Regarding to claim 5:

5. Schwarz teach the non-transitory computer-readable medium of claim 3, wherein the program instructions, when executed on the one or more processors, cause the one or more processors to: 

Schwarz do not explicitly teach adaptively determine a bitdepth for signaling the quantized determined minimum depths; and signal the determined bitdepth to be used for the quantized determined minimum depths.

adaptively determine a bitdepth for signaling the quantized determined minimum depths; and signal the determined bitdepth to be used for the quantized determined minimum depths. (Lasserre [0068] if the codec used for encoding the second image allow an adaptive encoding of a block by using a local quantization parameter (so-called localQP as in the standard h264/AVC or h265/HEVC), a local parametrization parameter may be determined associated with a block according to the interest value of the block. For instance, the quantization parameter may be inversely proportional to the interest value, a block with the lowest interest value being encoded with the highest quantization parameter allowed by the codec and a block with the highest interest value being encoded with the global quantization parameter for example)

Regarding to claim 17:

17. Schwarz teach the device of claim 16, further comprising: Schwarz do not explicitly teach one or more sensors configured to capture a plurality of points that make up the point cloud, wherein respective ones of the points comprise spatial information for the point and attribute information for the point.

However Lasserre teach one or more sensors configured to capture a plurality of points that make up the point cloud, wherein respective ones of the points comprise spatial information for the point and attribute information for the point. (Lasserre [0004] a point cloud is a set of points usually intended to represent the 

Regarding to claim 20:

20. Schwarz teach the device of claim 19, wherein the program instructions cause the one or more processors to: determine a maximum depth for respective ones of the geometry patch images, (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units) wherein respective points included in the respective geometry patch images each have an associated depth value, (Schwarz [0051] FIGS. 5a, 5b and 5c illustrate projection of source volumes in a digital scene model SCE and parts of an object model OBJ1, OBJ2, OBJ3, BG4 to projection surfaces S1, S2, S3, S4, as well as determining depth information for the purpose of encoding volumetric video. [0066] depth data is formed such that the distance from the originating geometry primitive such as a point to the projection surface is determined for the pixels. Such depth data may be represented as a depth picture, and similarly to the  and wherein the maximum depth for a given respective geometry patch image is a maximum depth value of a point in the given respective geometry patch image that has a maximum depth (Schwarz  [0091] relevant data to create real-world geometry data from the decoded (quantised) geometry channel(s), e.g. quantisation method, depth ranges, bit depth, etc. may be signaled. [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units) as compared to depth values of other points included in the respective given geometry patch image; and (Schwarz [0020] FIGS. 5a, 5b and 5c illustrate projection of source volumes in a scene and parts of an object to projection surfaces, as well as determining depth information)
signal the determined maximum depths for the respective ones of the geometry patch images. (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Pub. No. 20200244993 A1), in view of Joshi (U.S. Pub. No. 20190304139 A1), further in view of Lasserre (U.S. Pub. No. 20190108655 A1) and Zhao (U.S. Pub. No. 20190289306 A1).

Regarding to claim 6:

6. Schwarz teach the non-transitory computer-readable medium of claim 3, wherein the program instructions cause the one or more processors to: minimum depths (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units)

Schwarz do not explicitly teach arithmetically encode the quantized determined minimum depths.

However Zhao teach arithmetically encode (Zhao [0034] Quantized transform coefficients and related data may be entropy coded according to an entropy encoding technique (e.g., content adaptive variable length coding (CAVLC), context adaptive binary arithmetic coding (CABAC)) the quantized determined minimum depths. (Zhao [0055] It should be noted that, in some examples, with respect to Equations 5-8, QpBdOffset.sub.C may be generalized as any value based on the bit depth of a chroma component and functions for qPi.sub.Cb and qPi.sub.Cr may be generalized to include any function based on a luma quantization parameter (or variables associated therewith) and the bit depth of a chroma component. In this manner, the process for determining a Q.sub.step for a current chroma coding block in 

The motivation for combining Schwarz, Joshi and Lasserre as set forth in claim 3 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schwarz, further incorporating Joshi, Lasserre and Zhao in video/camera technology. One would be motivated to do so, to incorporate arithmetically encode the quantized determined minimum depths. This functionality will improve efficiency.

7.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Pub. No. 20200244993 A1), in view of Joshi (U.S. Pub. No. 20190304139 A1), further in view of Zhao (U.S. Pub. No. 20190289306 A1).

Regarding to claim 11:

11. Schwarz teach the non-transitory computer-readable medium of claim 1, wherein the program instructions cause the one or more processors to: maximum depth (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... 

Schwarz do not explicitly teach signal the determined maximum depth values as delta values relative to the corresponding quantized determined minimum depth values for same patches, wherein a given delta value added to a corresponding quantized determined minimum depth value results in a corresponding quantized determined maximum depth value.

However Zhao teach signal the determined maximum depth values as delta values relative to the corresponding quantized determined minimum depth values for same patches, wherein a given delta value added to a corresponding quantized determined minimum depth value results in a corresponding quantized determined maximum depth value. (Zhao [0044] It should be noted that, in some examples, with respect to Equation 3 and Equation 4, QpBdOffset.sub.Y may be generalized as including any value based on the bit depth of a luma component and Equation 4 may be generalized to include any function based on a luma quantization parameter predictor value, a coding unit quantization parameter delta value, and the bit depth of a luma component. Further, it should be noted that in ITU-T H.265, CuQpDeltaVal is optionally signaled. In this manner, the process for determining a Q.sub.step for a current luma coding block in a coding unit in ITU-T H.265 may be generally described as inheriting a slice level QP value or a QP value from a previous CU and optionally adding an indicated QP delta value to the inherited QP value. In ITU-

The motivation for combining Schwarz and Joshi as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schwarz, further incorporating Joshi and Zhao in video/camera technology. One would be motivated to do so, to incorporate signal the determined maximum depth values as delta values relative to the corresponding quantized determined minimum depth values for same patches. This functionality will improve efficiency.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Pub. No. 20200244993 A1), in view of Joshi (U.S. Pub. No. 20190304139 A1), further in view of Park (U.S. Pub. No. 20160165241 A1).

Regarding to claim 13:

13. Schwarz teach the non-transitory computer-readable medium of claim 12, wherein the bitstream further comprises respective maximum depths for the geometry patches, and wherein the program instructions cause the one or more processors to:

clip one or more depth values of one or more of the geometry patches exceeding a corresponding maximum depth for the one or more geometry patches.

However Park teach clip one or more depth values of one or more of the geometry patches exceeding a corresponding maximum depth for the one or more geometry patches. (Park [0243] First, a left x-coordinate (xp0) to use a depth value in the sub-block may be calculated through the Clip<b>3</b>( ) function. The Clip3(x,y,z) function is a function where if a value in a range of x and y is input, the value is changelessly output, and if a value exceeds the range of x and y, the value less than x is output as x, and the value greater than y is output as y.)

The motivation for combining Schwarz and Joshi as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schwarz, further incorporating Joshi and Park in video/camera technology. One would be motivated to do so, to incorporate clip one or more depth values of one or more of the geometry patches exceeding a corresponding maximum depth for the one or more geometry patches. This functionality will improve efficiency.

7.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Pub. No. 20200244993 A1), in view of Joshi (U.S. Pub. No. .

Regarding to claim 14:

14. Schwarz teach the non-transitory computer-readable medium of claim 13, Schwarz do not explicitly teach wherein the respective maximum depths are signaled as absolute values.

However Zhao teach wherein the respective maximum depths are signaled as absolute values. (Zhao [0044] It should be noted that, in some examples, with respect to Equation 3 and Equation 4, QpBdOffset.sub.Y may be generalized as including any value based on the bit depth of a luma component and Equation 4 may be generalized to include any function based on a luma quantization parameter predictor value, a coding unit quantization parameter delta value, and the bit depth of a luma component. Further, it should be noted that in ITU-T H.265, CuQpDeltaVal is optionally signaled. In this manner, the process for determining a Q.sub.step for a current luma coding block in a coding unit in ITU-T H.265 may be generally described as inheriting a slice level QP value or a QP value from a previous CU and optionally adding an indicated QP delta value to the inherited QP value. In ITU-T H.265, a QP delta value is signaled to a decoder using a one-bit sign indicator and a variable length absolute value indicator)



Regarding to claim 15:

15. Schwarz teach  the non-transitory computer-readable medium of claim 13, wherein the respective maximum depths  (Schwarz [0095] signaling may, for example, be as follows: TABLE-US-00001 NUM_OBJECTS 4 DEPTH_QUANT // depth quantisation, i.e. 0 for linear, ... DEPTH_MIN // minimum depth in real world units DEPTH_MAX // maximum depth in real world units)

Schwarz do not explicitly teach signaled as delta values in relation to the quantized minimum depths, wherein the program instructions cause the one or more processors to: add the respective delta values of the maximum depths for respective geometry patches to corresponding quantized minimum depths of the respective geometry patches to reconstruct, at a decoder, the respective maximum depths.

signaled as delta values in relation to the quantized minimum depths, wherein the program instructions cause the one or more processors to: add the respective delta values of the maximum depths for respective geometry patches to corresponding quantized minimum depths of the respective geometry patches to reconstruct, at a decoder, the respective maximum depths. (Zhao [0044] It should be noted that, in some examples, with respect to Equation 3 and Equation 4, QpBdOffset.sub.Y may be generalized as including any value based on the bit depth of a luma component and Equation 4 may be generalized to include any function based on a luma quantization parameter predictor value, a coding unit quantization parameter delta value, and the bit depth of a luma component. Further, it should be noted that in ITU-T H.265, CuQpDeltaVal is optionally signaled. In this manner, the process for determining a Q.sub.step for a current luma coding block in a coding unit in ITU-T H.265 may be generally described as inheriting a slice level QP value or a QP value from a previous CU and optionally adding an indicated QP delta value to the inherited QP value. In ITU-T H.265, a QP delta value is signaled to a decoder using a one-bit sign indicator and a variable length absolute value indicator)

Allowable subject matter

Regarding to claim 7-9:

Claims 7-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482